
	

113 S2742 IS: Improving Access to Social Security Services Act
U.S. Senate
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2742
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2014
			Mr. Schumer (for himself, Mr. Nelson, and Mr. Begich) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To provide for public notice and input prior to the
			 closure, consolidation, or public access limitation of field or hearing
			 offices of the Social Security Administration, and for other purposes.
	
	
		1.Short title
			This Act may be cited as the
		  Improving Access to Social Security Services Act.
		2.Reductions in public access to Social Security Administration field or hearing offices(a)In generalSection 704 of the Social Security Act (42 U.S.C. 904) is amended by adding at the end the
			 following new subsection:(f)Ensuring Public Access to Field and Hearing Offices(1)The Commissioner may not impose any reduction in public access on an office unless the
			 requirements under paragraphs (2) through (5) have been satisfied in
			 connection with such reduction.(2)Not later than
			 180 days before the date that the proposed reduction in access to an
			 office would take effect, the Commissioner shall provide effective public
			 notice regarding the proposed reduction, which—(A)may include, to the extent feasible, providing notice to—(i)all individuals residing in areas serviced
			 by such office by direct mailing, the dissemination of print or electronic
			 notices, or publication in community outlets such as newspapers and
			 posting in heavily
			 trafficked public spaces; and(ii)representatives of institutions in areas serviced by such office that may be affected by the
			 proposed reduction, including schools, hospitals, nursing homes, elder
			 rights advocacy
			 groups, community-based organizations that represent Social Security
			 beneficiaries, and any organization that represents employees of the
			 Administration by direct mailing, electronic mail, or telephone; and(B)shall include—(i)direct, written notification of the elected officials of individuals residing in areas serviced by
			 such
			 office, which shall include each Member of the Congress representing a
			 State or
			 congressional district in which such office is located and may include the
			 mayor, city council, or other local government officials representing the
			 areas
			 serviced by such office;(ii)on the website of the Social Security Administration, a description of the proposed reduction and
			 the most recent information used by the Commissioner
			 in evaluating the office for closure, including the most recent Service
			 Area Review of such office;(iii)relevant information regarding the areas serviced by such office, including—(I)the percentage of individuals in such areas with access to broadband internet service;(II)the availability of public and private transportation from such office to the other offices nearest
			 to such areas to individuals residing in such
			 areas, and the extent to which such other offices are accessible
			 by public or private transportation;(III)the percentage of individuals in such areas that lack facility with the English language;(IV)the percentage of individuals in such area with annual incomes that do not exceed the Federal
			 poverty threshold applicable to the family size involved (as determined by
			 the Bureau of the Census); and(V)any other relevant factors that may limit public access to
			 the other offices nearest to such areas;(iv)a description of the effect that the reduction in public access will have on
			 areas serviced by such office, including—(I)the number of Social Security beneficiaries that such office services;(II)the projected population of individuals residing in such areas (including any congressional
			 district
			 serviced by such office) who,
			 during the 5-year, 10-year, and 15-year periods subsequent to the
			 reduction in
			 public access, will have attained early retirement age;(III)the number of Administration employees who work in such areas and any congressional district
			 serviced by such office;(IV)the number of cases pending, the average number of daily visitors in the previous year at such
			 office, and the average wait time for
			 service in the previous year at such
			 office;(V)the number of miles between such office and the other offices nearest to such areas;(VI)the average increase in travel from such office to the other offices nearest to such office for  a
			 member of the
			 public or an employee of the
			 Administration that is expected to result from the reduction in public
			 access; and(VII)the level of public access available at the other offices nearest to such areas, including
			 potential obstacles
			 faced by elderly and disabled citizens;(v)the projected savings to the Administration resulting from the reduction in public access for
			 the 10-year period subsequent to such reduction;(vi)the estimated cost of co-locating such office with another Federal agency as an alternative to the
			 proposed reduction in public access;(vii)any measures the Administration plans to take to eliminate or reduce obstacles to public access at
			 the other offices nearest to the areas serviced by such office;(viii)relevant information regarding the criteria and reasons for imposing a reduction in public access 
			 on an office;
			 and(ix)the date, time, and location of the public hearing described in paragraph (4).(3)Not later than
			 30 days after the issuance of the public notice described in paragraph
			 (2), the Commissioner shall provide for a public comment period of not
			 less than 60 days.(4)Not earlier
			 than 30 days after the issuance of the public notice described in
			 paragraph (2) and not later than 80 days before the date that the proposed
			 reduction in access to an office would take effect, the Commissioner shall
			 conduct not less than 1 public hearing at which the Commissioner shall
			 present the
			 justifications for the reduction in access and
			 provide attendees with an opportunity to present their views regarding
			 such reduction.(5)Not later
			 than 30 days after the conclusion of the public comment period described
			 in paragraph (3) or the date of the public hearing described in paragraph
			 (4), whichever is later, the Commissioner shall submit to the Committee on
			 Ways
			 and Means of the House of Representatives, the Committee on Finance of the
			 Senate, and each Member of the Congress representing a State or
			 congressional district in which the office is located
			 a detailed final report, which shall be made available to the public,
			 regarding the reduction in public access, including the justifications for
			 such reduction and any findings made by the Commissioner in regards to
			 comments received during the public comment period or the public hearing.(6)In this subsection:(A)The term reduction in public access means any closure of an office, consolidation of 2 or more offices, or reduction in the number of
			 hours in which an office is open to the public by 8 or more hours per
			 week, except that such term shall not include a temporary closure or
			 reduction that is the result of the need to make necessary repairs, a
			 natural disaster, or other emergency necessitating a reduction or closure.(B)The term office means any field or hearing office of the Administration.. (b)Effective dateThe amendments made by this section shall apply with respect to any reduction in public access to
			 an
			 office that takes effect after the date of enactment of this Act.
			3.Improving Social Security Administration services(a)In generalEach field office of the Social Security Administration (referred to in this section as an office) shall be required to provide services necessary for—(1)until August 1, 2015, Social Security number printout services; and(2)until October 1, 2015, benefit verification letter services.(b)Outreach(1)National campaignThe Commissioner of Social Security (referred to in this Act as the Commissioner) shall conduct an outreach campaign to notify	Social Security beneficiaries and other interested
			 parties (including State departments of motor vehicles, the Internal
			 Revenue Service, State and Federal housing assistance agencies, and other
			 State and Federal agencies that provide need-based assistance) of—(A)plans to phase out—(i)Social Security number printout services; or(ii)benefit verification letter services at offices; and(B)the online availability of the services described in subparagraph (A).(2)Local outreachEach office that ceases to offer, or reduces the availability of, the services described in
			 paragraph (1)(A) shall provide notice to key
			 local organizations whose members or patrons may be affected by such
			 cessation or reduction, including—(A)employee placement organizations;(B)housing assistance organizations;(C)organizations that assist with the administration of need-based government benefits;(D)income tax preparers; and(E)banks and other financial institutions.(c)Live-Chat assistance(1)In generalNot later than 1 year after the date of the enactment of this Act, the Commissioner shall establish
			 a system providing live-chat assistance for online users of the website of
			 the Social Security Administration.(2)Implementation reportNot later than 9 months after the date of the enactment of this Act, the Commissioner shall submit
			 a
			 report to the Inspector General of the Department of Health and Human
			 Services that describes—(A)the Commissioner's progress in implementing the live-chat assistance system described in paragraph
			 (1); and(B)other measures that the Commissioner has taken to notify users of the website of the Social
			 Security
			 Administration of the availability of live-chat assistance and the
			 circumstances in which the use of such assistance may be advisable.(d)Waiver of fees for services(1)In generalSection 205 of the Social Security Act (42 U.S.C. 405) is amended by adding at the end the
			 following new subsection:(v)Waiver of fees for services(1)In any case where the Social Security Administration (referred to in this subsection as the Administration) charges a fee for a service offered by  the
			 Administration, either online or at a field office of the Administration, 
			 the Commissioner of Social Security shall establish a process whereby an
			 eligible
			 individual (as defined in paragraph (2)) may apply for a reduction or
			 waiver of such fee.(2)For purposes of paragraph (1), an eligible individual is an individual whose annual income does not exceed the Federal poverty threshold applicable
			 to the family size involved (as determined by the Bureau of the Census).(3)The Commissioner of Social Security shall provide timely notice to an individual who makes an
			 application under paragraph (1) of the approval or
			 denial of such application..(2)Effective dateThe amendment made by paragraph (1) shall take effect 180 days after the date of the enactment of
			 this Act.(e)ReportNot later than 6 months after the date of the enactment of this Act, the Commissioner shall submit
			 a report to the Committee on
			 Ways
			 and Means of the House of Representatives and the Committee on Finance of
			 the
			 Senate describing the Administration's long-term strategy for service
			 delivery, including—(1)the Social Security Administration's strategy for providing
			 face-to-face services to a growing population of elderly individuals; and(2)recommendations for reforming the process by which offices are selected
			 for closure.4.Improving communication to prevent and resolve instances of identity theft(a)Notification systemNot later than 180 days after the date of the enactment of this section, the Commissioner shall
			 establish an automated notification system to alert Social Security
			 beneficiaries of changes made to their information for direct deposit to a
			 financial institution of their Social Security benefits in a timely manner
			 by direct mail and, taking due precautions to ensure security, electronic
			 mail.(b)Single point of contactNot later than 180 days after the date of the enactment of this section, the Commissioner shall
			 establish new procedures to ensure that any Social Security beneficiary
			 whose benefits have been delayed or otherwise adversely affected due to
			 identity theft has a single point of contact at the Administration
			 throughout the processing of such beneficiary's case. Such point of
			 contact shall track the case of the beneficiary from start to finish and
			 coordinate with other specialized units to resolve case issues as quickly
			 as possible.5.Prohibition of
			 the display, sale, or purchase of Social Security numbers
			(a)Prohibition
				(1)In
			 generalChapter 47 of title 18, United States Code, is amended by
			 inserting after section 1028A the following:
					
						1028B.Prohibition
				of the display, sale, or purchase of Social Security numbers
							(a)DefinitionsIn
				this section:
								(1)DisplayThe
				term display means to intentionally communicate or otherwise make
				available (on the Internet or in any other manner) to the general
			 public an
				individual’s Social Security number.
								(2)PersonThe
				term person means any individual, partnership, corporation, trust,
				estate, cooperative, association, or any other entity.
								(3)PurchaseThe
				term purchase means providing directly or indirectly, anything of
				value in exchange for a Social Security number.
								(4)SaleThe
				term sale means obtaining, directly or indirectly, anything of
				value in exchange for a Social Security number.
								(5)StateThe
				term State means any State of the United States, the District of
				Columbia, Puerto Rico, the Northern Mariana Islands, the United
			 States Virgin
				Islands, Guam, American Samoa, and any territory or possession of
			 the United
				States.
								(b)Limitation on
				displayNo person may display any individual’s Social Security
				number to the general public without the affirmatively expressed
			 consent of the
				individual.
							(c)Limitation on
				sale or purchaseExcept as otherwise provided in this section, no
				person may sell or purchase any individual’s Social Security number
			 without the
				affirmatively expressed consent of the individual.
							(d)Prerequisites
				for consentIn order for consent to exist under subsection (b) or
				(c), the person displaying or seeking to display, selling or
			 attempting to
				sell, or purchasing or attempting to purchase, an individual’s
			 Social Security
				number shall—
								(1)inform the
				individual of the general purpose for which the number will be
			 used, the types
				of persons to whom the number may be available, and the scope of
			 transactions
				permitted by the consent; and
								(2)obtain the
				affirmatively expressed consent (electronically or in writing) of
			 the
				individual.
								(e)ExceptionsNothing
				in this section shall be construed to prohibit or limit the
			 display, sale, or
				purchase of a Social Security number—
								(1)required,
				authorized, or excepted under any Federal law;
								(2)for a public
				health purpose, including the protection of the health or safety of
			 an
				individual in an emergency situation;
								(3)for a national
				security purpose;
								(4)for a law
				enforcement purpose, including the investigation of fraud and the
			 enforcement
				of a child support obligation;
								(5)if the display,
				sale, or purchase of the number is for a use occurring as a result
			 of an
				interaction between businesses, governments, or business and
			 government
				(regardless of which entity initiates the interaction), including,
			 but not
				limited to—
									(A)the prevention of
				fraud (including fraud in protecting an employee’s right to
			 employment
				benefits);
									(B)the facilitation
				of credit checks or the facilitation of background checks of
			 employees,
				prospective employees, or volunteers;
									(C)the retrieval of
				other information from other businesses, commercial enterprises,
			 government
				entities, or private nonprofit organizations; or
									(D)when the
				transmission of the number is incidental to, and in the course of,
			 the sale,
				lease, franchising, or merger of all, or a portion of, a business;
									(6)if the transfer
				of such a number is part of a data matching program involving a
			 Federal, State,
				or local agency; or
								(7)if such number is
				required to be submitted as part of the process for applying for
			 any type of
				Federal, State, or local government benefit or program;
								except
				that, nothing in this subsection shall be construed as permitting a
				professional or commercial user to display or sell a Social
			 Security number to
				the general public.(f)LimitationNothing
				in this section shall prohibit or limit the display, sale, or
			 purchase of
				Social Security numbers as permitted under title V of the
			 Gramm-Leach-Bliley
				Act, or for the purpose of affiliate sharing as permitted under the
				Fair Credit Reporting Act, except
				that no entity regulated under such Acts may make Social Security
			 numbers
				available to the general public, as may be determined by the
			 appropriate
				regulators under such Acts. For purposes of this subsection, the
			 general public
				shall not include affiliates or unaffiliated third-party business
			 entities as
				may be defined by the appropriate
				regulators.
							.
				(2)Conforming
			 amendmentThe chapter analysis for chapter 47 of title 18, United
			 States Code, is amended by inserting after the item relating to section
			 1028
			 the following:
					
						
							1028B. Prohibition of the display, sale,
				or purchase of Social Security
				numbers.
						
						.
				(b)Study;
			 report
				(1)In
			 generalThe Attorney General shall conduct a study and prepare a
			 report on all of the uses of Social Security numbers permitted, required,
			 authorized, or excepted under any Federal law. The report shall include a
			 detailed description of the uses allowed as of the date of enactment of
			 this
			 Act, the impact of such uses on privacy and data security, and shall
			 evaluate
			 whether such uses should be continued or discontinued by appropriate
			 legislative action.
				(2)ReportNot
			 later than 1 year after the date of enactment of this Act, the Attorney
			 General
			 shall report to Congress findings under this subsection. The report shall
			 include such recommendations for legislation based on criteria the
			 Attorney
			 General determines to be appropriate.
				(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date that is 30 days after the date on which the final regulations
			 promulgated
			 under section 5 are published in the Federal Register.
			6.Criminal
			 penalties for the misuse of a Social Security number
			(a)Prohibition of
			 wrongful use as personal identification numberNo person may
			 obtain any individual’s Social Security number for purposes of locating or
			 identifying an individual with the intent to physically injure, harm, or
			 use
			 the identity of the individual for any illegal purpose.
			(b)Criminal
			 sanctionsSection 208(a) of the Social Security Act (42 U.S.C. 408(a)) is
			 amended—
				(1)in paragraph (8),
			 by inserting or after the semicolon; and
				(2)by inserting
			 after paragraph (8) the following:
					
						(9)except as
				provided in subsections (e) and (f) of section 1028B of title 18,
			 United States
				Code, knowingly and willfully displays, sells, or purchases (as
			 those terms are
				defined in section 1028B(a) of title 18, United States Code) any
			 individual’s
				Social Security account number without having met the prerequisites
			 for consent
				under section 1028B(d) of title 18, United States Code;
						(10)obtains any
				individual’s Social Security number for the purpose of locating or
			 identifying
				the individual with the intent to injure or to harm that
			 individual, or to use
				the identity of that individual for an illegal
				purpose; or(11)conspires to commit any offense described in any of paragraphs (1) through (4).
						.
				7.Prohibition relating to references to Social Security and Medicare in electronic communicationsSection 1140(a)(1) of the Social Security Act (42 U.S.C. 1320b–10(a)(1)) is amended by inserting (including any electronic communication) after or other communication.8.Civil actions
			 and civil penalties
			(a)Civil action in
			 State courts
				(1)In
			 generalAny individual aggrieved by an act of any person in
			 violation of this Act or any amendments made by this Act may, if otherwise
			 permitted by the laws or rules of the court of a State, bring in an
			 appropriate
			 court of that State—
					(A)an action to
			 enjoin such violation;
					(B)an action to
			 recover for actual monetary loss from such a violation, or to receive up
			 to
			 $500 in damages for each such violation, whichever is greater; or
					(C)both such
			 actions.
					It shall be
			 an affirmative defense in any action brought under this paragraph that the
			 defendant has established and implemented, with due care, reasonable
			 practices
			 and procedures to effectively prevent violations of the regulations
			 prescribed
			 under this Act. If the court finds that the defendant willfully or
			 knowingly
			 violated the regulations prescribed under this subsection, the court may,
			 in
			 its discretion, increase the amount of the award to an amount equal to not
			 more
			 than 3 times the amount available under subparagraph (B).(2)Statute of
			 limitationsAn action may be commenced under this subsection not
			 later than the earlier of—
					(A)5 years after the
			 date on which the alleged violation occurred; or
					(B)3 years after the
			 date on which the alleged violation was or should have been reasonably
			 discovered by the aggrieved individual.
					(3)Nonexclusive
			 remedyThe remedy provided under this subsection shall be in
			 addition to any other remedies available to the individual.
				(b)Civil
			 penalties
				(1)In
			 generalAny person who the Attorney General determines has
			 violated any section of this Act or of any amendments made by this Act
			 shall be
			 subject, in addition to any other penalties that may be prescribed by
			 law—
					(A)to a civil
			 penalty of not more than $5,000 for each such violation; and
					(B)to a civil
			 penalty of not more than $50,000, if the violations have occurred with
			 such
			 frequency as to constitute a general business practice.
					(2)Determination
			 of violationsAny willful violation committed contemporaneously
			 with respect to the Social Security numbers of 2 or more individuals by
			 means
			 of mail, telecommunication, or otherwise, shall be treated as a separate
			 violation with respect to each such individual.
				(3)Enforcement
			 proceduresThe provisions of section 1128A of the
			 Social Security Act (42 U.S.C.
			 1320a–7a), other than subsections (a), (b), (f), (h), (i), (j), (m), and
			 (n)
			 and the first sentence of subsection (c) of such section, and the
			 provisions of
			 subsections (d) and (e) of section 205 of such Act (42 U.S.C. 405) shall
			 apply
			 to a civil penalty action under this subsection in the same manner as such
			 provisions apply to a penalty or proceeding under section 1128A(a) of such
			 Act
			 (42 U.S.C. 1320a–7a(a)), except that, for purposes of this paragraph, any
			 reference in section 1128A of such Act (42 U.S.C. 1320a–7a) to the
			 Secretary
			 shall be deemed to be a reference to the Attorney General.
